DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 14, 24-25, 17 are currently amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-10, 14, 16-18, 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 10, 12-17 of U.S. Patent No. 10,515,576. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are broad and the claims of the US Pat 10,515,576 anticipates the limitations of the claims in the present application.
Claim Rejections - 35 USC § 112


The rejection of claims 14-23, 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9-10, 14, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori et al (US Pat 6,078,318), in view of Matsuda et al (US Pub 2010/0309173).

With respect to claim 1, Mori discloses a data transmission method, applied in a display comprising a display panel and a display driving system (see col 1, lines 7-12; discloses invention relates to a data transfer method used in a display apparatus), wherein the display driving system comprises a host controller and n display drivers, the n display drivers drive the display panel, the display panel comprises a 5plurality of panel regions (see fig. 7; discloses controller 10 and plurality of segment drivers 2 connected to different segment of the display panel 1), the n display drivers respectively drive corresponding panel regions in the panel regions, n is a natural number greater than 1 (see fig. 8; discloses each of the plurality of segment driver 2 coupled to and drive the data lines to which they are connected), wherein the data transmission method comprises: wherein the display drivers are 10respectively corresponded to n virtual channel values Vcl, Vc2, ..., and Vcn (see col 9; lines 47-62; discloses the controller detects a change in video data, and transfers data corresponding to only the changed portion (in units of drivers) so as to reduce the average data transfer amount, thus contributing to reductions of consumption power and radiation noise. In addition, a driving voltage can be applied to the display apparatus 1 in correspondence with only blocks whose data are updated); provide a control command from the host controller to the n display drivers, wherein the control command comprises a virtual channel parameter (see col 9; lines 23-27; discloses The controller 10 time-divisionally outputs chip addresses CA0 to CA7, block select signals BS0 to BS3 and AS, and video data in the data format shown in FIGS. 9 and 10 onto the common bus 3); when the virtual channel parameter in the control command corresponds to a broadcasting 15virtual channel value configured in the n display drivers, the n display drivers execute corresponding operations in response to the control command (see fig. 12; col 9; lines 38-46; discloses when the signal AS is "0", data for all the output pins are transferred independently of the value BS.); when the virtual channel parameter in the control command corresponds to an ith virtual channel value Vci of the n virtual channel values, an ith display driver of the n display drivers executes a corresponding operation in response to the control command, i is a natural number 20less than or equal to n (see col 9; lines 1-38; discloses the plurality of drivers 2 for driving the display apparatus 1 are connected via the common bus 3, and a unique chip address (interpreted to be the virtual channel parameter) is assigned to each driver by fixing a plurality of pins of the chip address terminal 4 to ground (GND, e.g., "0") or VCC (the upper reference potential, e.g., "1") as shown in FIG. 8. When a control signal is "1", each driver 2 compares the input chip address signal with its own chip address, which is designated in advance in a hardware manner. When the two addresses match, the driver recognizes that the data following the control signal is information addressed thereto); and when the virtual channel parameter in the control command corresponds to the ih virtual channel value Vci, remaining n-1 display drivers of the n display drivers correspondingly discard the control command (see col 9, lines 47-52; discloses according to the data transfer method of this embodiment, the controller detects a change in video data, and transfers data corresponding to only the changed portion (in units of drivers) so as to reduce the average data transfer amount; see col 9; lines 27-38; discloses When a control signal is "1", each driver 2 compares the input chip address signal with its own chip address, which is designated in advance in a hardware manner. When the two addresses match, the driver recognizes that the data following the control signal is information addressed thereto; which means only drivers to which the data corresponds to performs the driving operation and remaining drivers disregards the data that is not addressed to them);
Mori doesn’t expressly disclose providing a communication link under mobile industry processor interface (MIPI) between the host controller and the n display drivers;
In the same field of endeavor, Matsuda discloses MIPI is an interface anapplication processor and a peripheral device where the application processor functionsas a host to control operation of the peripheral device (see par 0015, lines 1-7) 
Therefore it would have been obvious to one having ordinary skill in the art at thetime of invention was made to modify the invention disclosed by Mori to use the Mobile Industry Processor Interface (MIPI) standard to interface between the host controller Matsuda in order to reduce the amount of space taken by wiring and to prevent breaking of wiring by utilizing same bus lines with different peripheral devices. 

Regarding claim 9, Mori discloses wherein the control command further corresponds to a data write command and the ith display driver has transmission data provided by the host controller written into the data storage space in response to the data write command (see col 9; lines 38-44; discloses When the block select signal AS of the information on the bus is "0", data according to the combination of the signals BS0 to BS3 are transferred from the controller 10. For example, when the signals BS0 to BS3 are "0, 1, 0, 0", video data for the 64th to 95th output pins corresponding to the second one of blocks obtained by dividing 256 outputs into eight blocks are transferred.).

Regarding claim 10, Mori discloses wherein the control command corresponds to a command defined in a display command set (see col 9; lines 18-27; discloses the controller 10 time-divisionally outputs chip addresses CA0 to CA7, block select signals BS0 to BS3 and AS, and video data in the data format shown in FIGS. 9 and 10 onto the common bus 3).

With respect to claim 14, Mori discloses a display driving system, applied in a display comprising a display panel and the display driving system (see fig. 7; the display driving system comprising a signal display panel 1), wherein the display see col 9; lines 23-27; discloses The controller 10 time-divisionally outputs chip addresses CA0 to CA7, block select signals BS0 to BS3 and AS, and video data in the data format shown in FIGS. 9 and 10 onto the common bus 3), n display drivers, respectively corresponded to n virtual channel values Vcl, Vc2, ..., and  -15-File:89260-Oc-usf Vcn, n is a natural number greater than 1 (see fig. 8; discloses each of the plurality of segment driver 2 coupled to and drive the data lines to which they are connected; see col 9; lines 47-62; discloses the controller detects a change in video data, and transfers data corresponding to only the changed portion (in units of drivers) so as to reduce the average data transfer amount, thus contributing to reductions of consumption power and radiation noise. In addition, a driving voltage can be applied to the display apparatus 1 in correspondence with only blocks whose data are updated), the display drivers drive the display panel, the display panel comprises a plurality of panel regions, the n display drivers are respectively configured to drive corresponding panel regions in the panel regions (see fig. 7; discloses plurality of segment drivers 2 connected to different segment of the display panel 1), the n display drivers are connected to the host controller in parallel (see fig. 7; discloses controller 10 and plurality of segment drivers 2 connected to different segment of the display panel 1; see fig. 7-8; discloses the controller and plurality of data drivers are connected in parallel ) ; 5wherein when the virtual channel parameter in the control command corresponds to a broadcasting virtual channel value configured in the n display drivers, (see fig. 12; col 9; lines 38-46; discloses when the signal AS is "0", data for all the output pins are transferred independently of the value BS.) the n display drivers execute corresponding operations in response to the control command, wherein when the virtual channel parameter in the control command corresponds to an ith virtual channel value Vci of the n virtual channel values, an ith display driver of the n display 10drivers executes a corresponding operation in response to the control command, i is a natural number less than or equal to n, (see col 9; lines 1-38; discloses the plurality of drivers 2 for driving the display apparatus 1 are connected via the common bus 3, and a unique chip address is assigned to each driver by fixing a plurality of pins of the chip address terminal 4 to ground (GND, e.g., "0") or VCC (the upper reference potential, e.g., "1") as shown in FIG. 8. When a control signal is "1", each driver 2 compares the input chip address signal with its own chip address, which is designated in advance in a hardware manner. When the two addresses match, the driver recognizes that the data following the control signal is information addressed thereto)wherein when the virtual channel parameter in the control command corresponds to the ith virtual channel value Vci, remaining n-I display drivers of the n display drivers correspondingly discard the control command  (see col 9, lines 47-52; discloses according to the data transfer method of this embodiment, the controller detects a change in video data, and transfers data corresponding to only the changed portion (in units of drivers) so as to reduce the average data transfer amount; see col 9; lines 27-38; discloses When a control signal is "1", each driver 2 compares the input chip address signal with its own chip address, which is designated in advance in a hardware manner. When the two addresses match, the driver recognizes that the data following the control signal is information addressed thereto; which means only drivers to which the data corresponds to performs the driving operation and remaining drivers disregards the data that is not addressed to them);
Mori doesn’t expressly disclose providing a communication link under mobile industry processor interface (MIPI) between the host controller and the n display drivers;
In the same field of endeavor, Matsuda discloses MIPI is an interface anapplication processor and a peripheral device where the application processor functionsas a host to control operation of the peripheral device (see par 0015, lines 1-7) 
Therefore it would have been obvious to one having ordinary skill in the art at thetime of invention was made to modify the invention disclosed by Mori to use the Mobile Industry Processor Interface (MIPI) standard to interface between the host controller and the display drivers as disclosed by Matsuda in order to reduce the amount of space taken by wiring and to prevent breaking of wiring by utilizing same bus lines with different peripheral devices. 

Regarding claim 23, Mori discloses wherein the control command corresponds to a command defined in a display command set (see col 9; lines 18-27; discloses the controller 10 time-divisionally outputs chip addresses CA0 to CA7, block select signals BS0 to BS3 and AS, and video data in the data format shown in FIGS. 9 and 10 onto the common bus 3).


Claims 3-4, 16-17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori et al (US Pat 6,078,318), in view of Matsuda et al (US Pub 2010/0309173) and Yuan et al (US Pub2012/0242628).

Regarding claim 3, Mori discloses disclose wherein the control command corresponds to a data transmission request command (see col 9; lines 27-38; discloses When a control signal is "1", each driver 2 compares the input chip address signal with its own chip address, which is designated in advance in a hardware manner. When the two addresses match, the driver recognizes that the data following the control signal is information addressed thereto);
Mori and Matsuda don’t expressly disclose the ith display driver correspondingly returns a response confirmation signal in response to the data transmission request command to notice the host controller whether a data transmission operation corresponding to the data transmission request command is achieved;
In the same field of endeavor, Yuan discloses the itn display driver correspondingly returns a response confirmation signal in response to the data transmission request command to notice the host controller whether a data transmission operation corresponding to the data transmission request command is achieved; (see fig. 1, line 132; including par 0021, lines 1-4, discloses the ASC 132 is a one line communication channel and enables the source drivers 120 to provide status information, for example, symbol lock status or symbol error count, to the TCON 110, also see  par 0022-0023; discloses source drivers 120 can report the number of errors that have occurred to TCON 110 and reset the error counter in response to a request from TCON 110. Symbol error data and bit error count data can be recorded by individual source drivers 120. The report indicates that all source drivers 120 are operating normally and able to receive and reply to transmissions);
Therefore, it would have been obvious to one having ordinary skill in the art atthe time of invention was made to modify the invention disclosed by Mori and Matsuda to provide a feedback signal to the host processor providing the status of the display driver as disclosed by Yuan. Providing status about the display drivers informs host controller that the process or command has been completed or not, if notthen the controller can try the operation again. 

Regarding claim 4, Mori discloses disclose wherein the control command corresponds to a read request command (see col 9; lines 27-38; discloses When a control signal is "1", each driver 2 compares the input chip address signal with its own chip address, which is designated in advance in a hardware manner. When the two addresses match, the driver recognizes that the data following the control signal is information addressed thereto);
Mori and Matsuda don’t expressly disclose the ith display driver correspondingly returns a response confirmation signal in response to the data transmission request command to notice the host controller whether a data transmission operation corresponding to the read request command is achieved;
In the same field of endeavor, Yuan discloses the ith display driver correspondingly returns a response confirmation signal in response to the data see fig. 1, line 132; including par 0021, lines 1-4, discloses the ASC 132 is a one line communication channel and enables the source drivers 120 to provide status information, for example, symbol lock status or symbol error count, to the TCON 110, also see par 0022-0023; discloses source drivers 120 can report the number of errors that have occurred to TCON 110 and reset the error counter in response to a request from TCON 110. Symbol error data and bit error count data can be recorded by individual source drivers 120. The report indicates that all source drivers 120 are operating normally and able to receive and reply to transmissions);
Therefore, it would have been obvious to one having ordinary skill in the art atthe time of invention was made to modify the invention disclosed by Mori and Matsuda to provide a feedback signal to the host processor providing the status of the display driver as disclosed by Yuan. Providing status about the display drivers informs controller that the process or command has been completed or not, if not then the controller can try the operation again. 

Regarding claim 16, Mori discloses disclose wherein the control command corresponds to a data transmission request command (see col 9; lines 27-38; discloses When a control signal is "1", each driver 2 compares the input chip address signal with its own chip address, which is designated in advance in a hardware manner. When the two addresses match, the driver recognizes that the data following the control signal is information addressed thereto);
Mori and Matsuda don’t expressly disclose the ith display driver correspondingly returns a response confirmation signal in response to the data transmission request command to notice the host controller whether a data transmission operation corresponding to the data transmission request command is achieved;
In the same field of endeavor, Yuan discloses the itn display driver correspondingly returns a response confirmation signal in response to the data transmission request command to notice the host controller whether a data transmission operation corresponding to the data transmission request command is achieved; (see fig. 1, line 132; including par 0021, lines 1-4, discloses the ASC 132 is a one line communication channel and enables the source drivers 120 to provide status information, for example, symbol lock status or symbol error count, to the TCON 110, also see  par 0022-0023; discloses source drivers 120 can report the number of errors that have occurred to TCON 110 and reset the error counter in response to a request from TCON 110. Symbol error data and bit error count data can be recorded by individual source drivers 120. The report indicates that all source drivers 120 are operating normally and able to receive and reply to transmissions);
Therefore, it would have been obvious to one having ordinary skill in the art atthe time of invention was made to modify the invention disclosed by Mori and Matsuda to provide a feedback signal to the host processor providing the status of the display driver as disclosed by Yuan. Providing status about the display drivers informs host controller that the process or command has been completed or not, if notthen the controller can try the operation again. 

Regarding claim 17, Mori discloses disclose wherein the control command corresponds to a read request command (see col 9; lines 27-38; discloses When a control signal is "1", each driver 2 compares the input chip address signal with its own chip address, which is designated in advance in a hardware manner. When the two addresses match, the driver recognizes that the data following the control signal is information addressed thereto);
Mori and Matsuda don’t expressly disclose the ith display driver correspondingly returns a response confirmation signal in response to the data transmission request command to notice the host controller whether a data transmission operation corresponding to the read request command is achieved;
In the same field of endeavor, Yuan discloses the ith display driver correspondingly returns a response confirmation signal in response to the data transmission request command to notice the host controller whether a data transmission operation corresponding to the read request command is achieved (see fig. 1, line 132; including par 0021, lines 1-4, discloses the ASC 132 is a one line communication channel and enables the source drivers 120 to provide status information, for example, symbol lock status or symbol error count, to the TCON 110, also see par 0022-0023; discloses source drivers 120 can report the number of errors that have occurred to TCON 110 and reset the error counter in response to a request from TCON 110. Symbol error data and bit error count data can be recorded by individual source drivers 120. The report indicates that all source drivers 120 are operating normally and able to receive and reply to transmissions);
Mori and Matsuda to provide a feedback signal to the host processor providing the status of the display driver as disclosed by Yuan. Providing status about the display drivers informs controller that the process or command has been completed or not, if not then the controller can try the operation again. 


Claims 5, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori et al (US Pat 6,078,318), in view of Matsuda et al (US Pub 2010/0309173), Yuan et al (US Pub2012/0242628) and Tai et al (US Pub 2012/0110215).

Regarding claim 5, Mori and Matsuda don’t expressly disclose wherein when the host processor is in a system idle state, the ith display driver sends a response confirmation signal;
In the same field of endeavor, Yuan discloses the itn display driver sends aresponse confirmation signal, capable of having the host controller noticed that whethera data transmission operation indicated by the data transmission request command isachieved, in response to the data transmission request command (see fig. 1, line 132;including par 0021, lines 1-4, discloses the ASC 132 is a one line communicationchannel and enables the source drivers 120 to provide status information, forexample, symbol lock status or symbol error count, to the TCON 110, also see 
par 0022-0023; discloses source drivers 120 can report the number of errors thathave occurred to TCON 110 and reset the error counter in response to a requestfrom TCON 110. Symbol error data and bit error count data can be recorded byindividual source drivers 120. The report indicates that all source drivers 120 areoperating normally and able to receive and reply to transmissions);
Therefore, it would have been obvious to one having ordinary skill in the art atthe time of invention was made to modify the invention disclosed by Mori and Matsuda to provide a feedback signal to the host processor providing the status of the display driver as disclosed by Yuan. Providing status about the display drivers informs host controller that the process or command has been completed or not, if notthen the controller can try the operation again;
Mori, Matsuda and Yuan don’t expressly disclose wherein when the host processor is in a system idle state, the ith display driver sends a response confirmation signal;
In the same field of endeavor, Tai discloses a data processing device where thedata processing device is switched to an idle mode to conserve power when frame datais transmitted (see entire document, including par 0028, lines 1-14). 
Therefore, it would have been obvious to one having ordinary skill in the art atthe time of invention was made to modify the invention disclosed by Mori, Matsuda and Yuan to put the host processor into idle mode once it transmits the frame data to the display drivers as disclosed by Tai in order to conserve power. Hence the host processor would be in idle state when the confirmation signal is sent by display drivers.

 Mori and Matsuda don’t expressly disclose wherein when the host processor is in a system idle state, the ith display driver sends a response confirmation signal;
In the same field of endeavor, Yuan discloses the itn display driver sends aresponse confirmation signal, capable of having the host controller noticed that whethera data transmission operation indicated by the data transmission request command isachieved, in response to the data transmission request command (see fig. 1, line 132;including par 0021, lines 1-4, discloses the ASC 132 is a one line communicationchannel and enables the source drivers 120 to provide status information, forexample, symbol lock status or symbol error count, to the TCON 110, also see 
par 0022-0023; discloses source drivers 120 can report the number of errors thathave occurred to TCON 110 and reset the error counter in response to a requestfrom TCON 110. Symbol error data and bit error count data can be recorded byindividual source drivers 120. The report indicates that all source drivers 120 areoperating normally and able to receive and reply to transmissions);
Therefore, it would have been obvious to one having ordinary skill in the art atthe time of invention was made to modify the invention disclosed by Mori and Matsuda to provide a feedback signal to the host processor providing the status of the display driver as disclosed by Yuan. Providing status about the display drivers informs host controller that the process or command has been completed or not, if notthen the controller can try the operation again;
Mori, Matsuda and Yuan don’t expressly disclose wherein when the host processor is in a system idle state, the ith display driver sends a response confirmation signal;
In the same field of endeavor, Tai discloses a data processing device where thedata processing device is switched to an idle mode to conserve power when frame datais transmitted (see entire document, including par 0028, lines 1-14). 
Therefore, it would have been obvious to one having ordinary skill in the art atthe time of invention was made to modify the invention disclosed by Mori, Matsuda and Yuan to put the host processor into idle mode once it transmits the frame data to the display drivers as disclosed by Tai in order to conserve power. Hence the host processor would be in idle state when the confirmation signal is sent by display drivers.



Allowable Subject Matter
11.	Claim 2, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 11-13, 24-27 are allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.

Response to Arguments
The nonstatutory double patenting rejection of claim 1,3-6, 8-10, 14, 16-18, 21-23 is maintained as no terminal disclaimer is received.
Applicant's arguments filed with respect to claim 1, 14 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1, and 14 applicant’s representative argued that Mori as modified by Matsuda fails to disclose when the virtual channel parameter in the control command corresponds to a broadcasting 15virtual channel value configured in the n display drivers, the n display drivers execute corresponding operations in response to the control command; However examiner respectfully disagrees, Mori discloses the controller 10 time-divisionally outputs chip addresses CA0 to CA7, block select signals BS0 to BS3 and AS, and video data in the data format shown in FIGS. 9 and 10 onto the common bus 3. Further when the block select signal AS of the information on the bus is "0", data according to the combination of the signals BS0 to BS3 are transferred from the controller 10. For example, when the signals BS0 to BS3 are "0, 1, 0, 0", video data for the 64th to 95th output pins corresponding to the second one of blocks obtained by dividing 256 outputs into eight blocks are transferred. On the other hand, when the signal AS is "1", (see fig. 12) data for all the output pins are transferred independently of the value BS (see col 9; lines 17-47). Therefore Mori discloses when AS signal “1” is output data for all the output pins are transferred.
Further Mori discloses a controller connected to plurality of data drivers and supplying different data and signal via the bus line (see fig. 7 and 8; see col 9; lines 23-27); Matsuda discloses MIPI interface that prescribe common specifications for a so-.

Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624